DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claim 2, 3, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ipsen (US Patent No. 6,367,667).
Re: Claim 1, Ipsen discloses the claimed invention including an efficient distributor, used for opening or closing a keg spear (2) (Fig. 1) and comprising;
a distributor shell (7), an operating member (8) movably mounted to a distributor seat (13), a locking member (39) configured to lock a state of the operating member, and a control member (10) in drive connection with the operating member to open or close the keg spear (Depicted in Fig. 1 an open keg spear), wherein
the operating member comprises a locking matching member (34) with a locking boss (38) protruding therefrom, and the locking boss comprises a first locking matching surface and a second matching surface (Fig. 4, top of the circular boss forms second matching surface and bottom of circular boss forms first matching surface) except for the locking boss having a shape with two separate surfaces. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a boss with two distinct surfaces, since it has been held that the configuration of the claimed feature was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed feature was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966);
the locking member (39) comprises a locking block (on the side surfaces of the block) capable of moving to or away from the locking matching member, and a first reset member (42); the first reset member acts on the locking block such that the locking block tends to move to a side close to the locking matching member, the locking block comprises a first locking surface (40) matched with the first locking matching surface (Depicted Fig. 3) and a second locking surface (41) matched with the second locking matching surface (Depicted in Fig. 4);
the operating member drives the control member to open the keg spear (2) when the first locking surface is matched with the first matching surface to lock the operating member (Depicted in Fig. 1), and at least one of the first locking surface and the first matching surface is provided with a first guide surface guiding the locking block to move to a side away from the locking matching member (Depicted in Fig. 1, col. 5, lines 8-14, slides along guide surface); and
the operating member drives the control member to close the keg spear when the second locking surface is matched with the second matching surface to lock the operating member (Depicted in Fig. 4), and at least one of the second locking surface and the second matching surface is provided with a first guide surface guiding the locking block to move to a side away from the locking matching member (Depicted in Figs. 2 & 4, col. 5, lines 15-18, slides along guide surface).
Re: Claim 4, Ipsen discloses the claimed invention including the control member (10) is provided with a liquid inlet (11) in fluid communication with the keg spear (9), a liquid outlet (12) configured to discharge beer, and a fluid passage (31) configured to communicate the liquid inlet with the liquid outlet (Fig. 1).
Re: Claim 5, Ipsen discloses the claimed invention including the operating member comprises an operating handle (9) connected to the locking matching member to drive the locking matching member to act (Figs. 1, 2, and 4).
Re: Claim 6, Ipsen discloses the claimed invention including the operating member (8) comprises two locking matching members (34) symmetrically disposed on two sides of the control member (10) to drive the control member (Depicted in Fig. 5), and correspondingly, two locking members (39) are symmetrically disposed on the two sides of the control member (10) respectively (Depicted in Fig. 5); and the operating handle (9) comprises a first connecting portion (34) and a second connecting portion (34) which are connected to the locking matching members on the two sides, as well as a synchronization portion (35) configured to connect and maintain synchronization of the first connecting portion and the second connecting portion (Depicted in Fig. 5).
Re: Claim 7, Ipsen discloses the claimed invention including a fixing assembly (1) fixed with the keg spear (2), wherein a fixed boss (5) protrudes from a side wall of the keg spear (Depicted in Fig. 1), and a fixing portion matched with the side wall of the keg spear protrudes from a mounting side, matched with the keg spear (9), of the distributor shell (Depicted in Fig. 1); and the fixing assembly comprises a fastener (6) disposed on the fixing portion, and the fastener comprises a fastening portion matched with the fixed boss  and capable of getting close to or away from the fixed boss (Fig. 1, Col. 3, lines 39-43, fasteners for coupling to a fixed boss).
Re: Claim 10, Ipsen discloses the claimed invention including a sealing member (16) is disposed on a side, facing the keg spear, of the control member (Figs. 1 and 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wolter, Dahl, Celli, Till, Hubbard, Fukushima, Fallon, Johnston, Walters, Strybel, and Dessenoix teaching various types of distributors with locking features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/
Primary Examiner, Art Unit 3754